United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 7, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-10349
                         Summary Calendar


ALLAN RAY MCFARLAND,

                                      Petitioner-Appellant,

versus

COLE JETER, Warden, FCI-Fort Worth,

                                      Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                        USDC No. 4:06-CV-28
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Allan Ray McFarland, federal prisoner # 40015-080, filed a

28 U.S.C. § 2241 petition challenging the 60-month sentence he

received following his guilty plea conviction for being a felon

in possession of a firearm.   Because McFarland did not meet the

requirements for proceeding under the “savings clause” of 28

U.S.C. § 2255, the district court dismissed his petition for lack

of jurisdiction.   McFarland timely appealed and has moved for a

certificate of appealability (COA) and the appointment of

counsel.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10349
                                -2-

     A COA is not required for McFarland to proceed on appeal.

See Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001).

McFarland concedes that the district court correctly dismissed

his § 2241 petition for lack of jurisdiction.   He argues,

however, that the Antiterrorism and Effective Death Penalty Act

(AEDPA) is unconstitutional because it violates the Suspension

Clause.   This court has rejected the contention that the AEDPA

violates the Suspension Clause.   See Turner v. Johnson, 177 F.3d

390, 392-93 (5th Cir. 1999).

     The judgment of the district court is AFFIRMED.   McFarland’s

motion for a COA is DENIED AS UNNECESSARY.   His motion for the

APPOINTMENT OF COUNSEL is also DENIED.